DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority – Interim Copy Received
The interim copy of the foreign priority document, labeled as such and provided with the separate cover sheet of 37 CFR 1.55(j)(1) and (2), was received on 26 November 2019.  To rely on the interim copy to satisfy the requirement of 37 CFR 1.55(f), a certified copy of the foreign application must still be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate.  See e.g., MPEP 215.02(b).
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. 15/343,603 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application (e.g., as has been done in the ADS). To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.1  See e.g., MPEP 215, III. and 37 CFR 1.55(h).
Claim (Specification) Objections
Claims 8 and 15 are objected to because of the following informalities:  in claim 8, line 8, and in claim 15, line 6, “t one” should apparently read “one”, and is so construed by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 4, in claim 8, lines 5 and 6, and in claim 15, lines 3 and 4, “receiv[ing e.g., by the self-driving car processor, in the method] a ride request from a car scheduling server, wherein the car scheduling server determines the self-driving car to receive the ride request according to” is confusing and ambiguous, in that the “wherein” clause, with its steps/functions, is apparently or perhaps (?) attempting to reach back in time to before the recited receiving of the ride request by the self-driving car, which is the first [recited] step/act of the method or the first [recited] executed function of the self-driving car processor and which has in fact necessarily already occurred in the claim context, to perhaps describe precedent parts or conditions/steps 2, leaving in doubt what applicant is intending to cover by this back-in-time claiming.  For example only, is applicant claiming in claim 1 what a server did before the recited method implemented by the hardware processor of the self-driving car was in fact performed?
Moreover, in claim 1, lines 3 and 4, in claim 8, lines 5 and 6, and in claim 15, lines 3 and 4, “wherein the car scheduling server determines the self-driving car to receive the ride request according to” is indefinite in the claim context in that applicant is not claiming, in any of the claims according to their preambles, a car scheduling server or even a method performed by or a system including a car scheduling server or multiple self-driving cars, but rather applicant is claiming i) a method implemented by a hardware processor of a [single] self-driving car, ii) a [single] self-driving car, or iii) a medium comprising instructions executed by the processor of the [single] self-driving car, and so the recitations of limitations regarding the details of the car scheduling server are unclear to the examiner in that they are apparently (or may be) outside of scopes of the claims.3  Applicant should clarify, on the record, the scope of each of the (independent) claims and whether the claims to the self-driving car processor method, the self-driving car, and the self-driving car processor medium require4 a car scheduling server that performs the recited functions (and e.g., if the claims are intended to not require the server, then why they are not indefinite for having two possible interpretations5 and why the server limitations are even recited).  Applicant may overcome this portion of the rejection by reformulating the claims to cover e.g., the server and the plurality of self-driving cars (e.g., a system), or by clarifying, on the record with convincing logic, that the server with its recited functions is inside the claim scope(s) and is part of what is being claimed e.g., in each independent claim.
In claim 1, line 14, in claim 8, lines 18 and 19, and in claim 15, lines 16 and 17, “a ride destination” is indefinite in the claim context because “a ride destination” is previously-recited in the claim (e.g., at line 10 in claim 1, at line 14 in claim 8, and at line 12 in claim 15) and so it is not reasonably certain whether the latter-recited “a ride destination” (with an indefinite article) is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the previously-recited ride destination.  Applicant may overcome this portion of the rejection by changing the latter recitation to read e.g., “the ride destination”, to show e.g., that the two ride destinations are the same, if such be applicant’s intent.
In claim 1, lines 14 and 15, in claim 8, line 19, and in claim 15, line 17, “an expected destination arrival time” is indefinite in the claim context because “an expected destination arrival time” is previously-recited in the claim (e.g., at line 13 in claim 1, at lines 17 and 18 in claim 8, and at lines 15 and 16 in claim 15) and so it is not reasonably certain whether the latter-recited “an expected destination arrival time” (with an indefinite article) is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the previously-recited expected destination arrival time.  Applicant may overcome this portion of the rejection by changing the latter recitation to read e.g., “the expected destination arrival time”, to show e.g., that the two expected destination arrival times are the same, if such be applicant’s intent.
In claim 1, line 18, in claim 8, line 22, and in claim 15, line 20, “an execution order of the ride request [singular]” is indefinite in that the examiner cannot tell what an execution “order”6 of a single ride request means or how it would be determined, in particular because plural ride requests are not even implicitly necessary in the claim from which an “order” of the requests might be ascertainable.  This portion of the rejection could be overcome by changing “a driving task list” in the preceding claim line to, “a driving task list including ride requests” and by changing “determin[ing] an execution order of the ride request” to, “determin[ing] an execution order of the ride requests”, if such be applicant’s intent.
In claim 1, line 19, in claim 8, line 23, and in claim 15, line 21, “the other ride request . . . [that does not exist]” is unclear with insufficient antecedent basis (e.g., which other request, especially if it does not exist?), and could possibly be changed to “another ride request . . .” (e.g., as recited previously in the claim) if such be applicant’s intent.
In the second to last line of claim 1, in the second to last line of claim 8, and in the second to last line of claim 15, “execut[ing] the ride request [singular] in sequence” is indefinite and unclear, in that the description does not refer to or describe a single ride request as being executed “in sequence”.  Applicant may overcome this portion of the rejection (e.g., if the “driving task list” is changed to “driving task list including ride requests” and “determin[ing] an execution order of the ride request” is changed to, “determin[ing] an execution order of the ride requests”, as suggested above) by changing “executing the ride request in sequence” to “executing the ride requests in sequence”, if such be applicant’s intent.  (In this respect, see e.g., published paragraph [0079] for how this aspect was described in the specification, “Execute ride requests in sequence according to execution orders of the ride requests in the driving task list.”
In the second to last line of claim 1, in the second to last line of claim 8, and in the second to last line of claim 15, “the execution orders” (plural) of the e.g., single7 ride request has insufficient antecedent basis and is unclear, and the final phrase of these claims could apparently/perhaps be changed to (e.g., if the “driving task list” is changed to “driving task list including ride requests” and “determin[ing] an execution order of the ride request” is changed to, “determin[ing] an execution order of the ride requests”, as suggested above) e.g., “execut[ing] the ride requests in sequence according to the execution order of the ride requests in the driving task list”, if such be applicant’s intent.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Claim Interpretation
The examiner presumes that applicant is intending, in claim 1 (lines 5 to 15), in claim 8 (lines 7 to 16), and in claim 15 (lines 5 to 16), to require as claim limitations the (determining, calculating, and determining) steps/acts or functions of the car scheduling server, e.g., since it would not be reasonable for the examiner to construe the claim so as to ignore the expressly recited limitations regarding the determining, calculating, and determining steps/acts or functions.
Regarding the “execut[ing]” of the ride request(s) in a sequence in claims 1, 8, and 15, the examiner understands this to require the carrying out8 (e.g., as a transformation) of the ride request(s) by the processor of the self-driving car, e.g., so that the self-driving car e.g., performs self-driving actions in a sequence and e.g., proceeds autonomously to the ride starting location(s), picks up the passenger (paragraph [0091]), proceeds to the ride destination(s), etc.  See, for example, Table 1 of the specification, where the ride request for passenger A (the ride from location “a” to location “b”) has been “Executed” when the self-driving car is currently “[e]xecuting” the ride request for the passenger B, that is a ride from the location c to the location d.
Lastly, the examiner considers that the recited step/acts and functions of the claims (e.g., including the calculating, according to each of a current location information, a current road status information, and a planned route information of each of the first candidate cars, a first time required by each of the first candidate cars to arrive at a ride destination, and the determination of the self-driving car as the final candidate car e.g., according to the first time required e.g., to meet the expected destination arrival time), as they relate to self-driving cars, are not practically performed/performable in the human mind.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 30 of U.S. Patent No. 10,409,289 to Zhang.9 Although the claims at issue are not identical, they are not patentably distinct from each other because other that slight differences of wording and order in recitations of claim limitations, the claims in the present application cover and encompass the same subject matter as was claimed in the ‘289 patent, with correspondence between limitations of the claims in the current claim set and the limitations of the claims in the patented claim set (described in bold below) being as follows:
per (current) claim 1, a method for scheduling a self-driving car implemented by a hardware processor of the self-driving car, comprising:
receiving a ride request from a car scheduling server [e.g., claims 1, 9, 17, and 24], wherein the car scheduling server determines the self-driving car to receive the ride request according to:
determining, according to the ride request and driving information of a plurality of self-driving cars within a management range, one or more first candidate cars of the self-driving cars [e.g., claims 1, 9, 17, and 24], wherein the self-driving cars comprise the self-driving car,
calculating, according to each of a current location information, a current road status information [e.g., claims 1, 9, 17, and 24], and a planned route information of each of the first candidate cars [e.g., claims 1, 9, 17, and 24], a first time required by each of the first candidate cars to arrive at a ride destination [e.g., claims 1, 9, 17, and 24]; and
determining the self-driving car as a final candidate car from the one or more first candidate cars according to the first time required by each of the first candidate cars [e.g., claims 1, 9, 17, and 24], wherein the self-driving car at least meets an expected destination arrival time [e.g., claims 1, 9, 17, and 24], and wherein the ride request comprises a ride starting location [e.g., claims 1, 9, 17, and 24], a ride destination [e.g., claims 1, 9, 17, and 24], an expected destination arrival time [e.g., claims 1, 9, 17, and 24], and passenger information [e.g., claims 3, 4, 11, 12, 19, 20, 26, and 27];
determining whether another ride request that conflicts with the ride request exists in a driving task list [e.g., claims 1, 9, 17, and 24];
determining an execution order of the ride request according to the expected destination arrival time of the ride request when the other ride request that conflicts with the ride request does not exist in the driving task list [e.g., claims 1, 9, 17, and 24];
adding the ride request to the driving task list according to the execution order of the ride request [e.g., claims 1, 9, 17, and 24]; and
executing [e.g., claims 19, 20, 26, and 27, “during execution of any ride request”] the ride request in sequence according to the execution orders of at least one ride request in the driving task list [e.g., claims 1, 9, 17, and 24];
per (current) claim 2, depending from claim 1, wherein after adding the ride request to the driving task list according to the execution order of the ride request, the method further comprises setting an execution status for the ride request, wherein the driving task list comprises an execution status that corresponds to the at least one ride request in the driving task list [e.g., claims 18 and 25];
per (current) claim 3, depending from claim 1, further comprising performing, during execution of any ride request from the driving task list, precise matching and positioning on a current location of a sender of the ride request upon arrival at a ride starting location according to a passenger nearby typical road identifier comprised in the ride request such that the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to car identifier information of the self-driving car, wherein the ride starting location corresponds to the ride request [e.g., claims 19 and 26];
per (current) claim 4, depending from claim 1, further comprising confirming, during execution of any ride request from the driving task list, a sender of the ride request upon arrival at a ride starting location that corresponds to the ride request according to a passenger feature identifier comprised in the ride request such that the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to received car identifier information of the self-driving car [e.g., claims 4, 12, 19, 20, 26, and 27];
per (current) claim 5, depending from claim 1, further comprising:
detecting that a passenger performs a destination change operation on a user interface [e.g., claims 21 and 28]; and
updating the driving task list according to a changed destination after detecting that the passenger performs the destination change operation on the user interface [e.g., claims 21 and 28];
per (current) claim 6, depending from claim 1, wherein the method further comprises:
detecting occurrence of a traffic jam or a traffic accident on a current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
performing a ride request scheduling negotiation with the car scheduling server to obtain a scheduling negotiation result when detecting the occurrence of the traffic jam or the traffic accident on the current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
updating the driving task list according to the scheduling negotiation result [e.g., claims 22, 23, 29, and 30]; and
transferring at least one subsequent ride request to another self-driving car after updating the driving task list [e.g., claims 22, 23, 29, and 30];
per (current) claim 7, depending from claim 1, wherein the method further comprises:
detecting whether a traffic jam or a traffic accident occurs on a current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
performing a ride request scheduling negotiation with another self-driving car with which communication is established to obtain a scheduling negotiation result when the traffic jam or the traffic accident occurs on the current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
updating the driving task list according to the scheduling negotiation result [e.g., claims 22, 23, 29, and 30]; and
transferring at least one subsequent ride request to the another self-driving car after updating the driving task list [e.g., claims 22, 23, 29, and 30];
per (current) claim 8, a self-driving car, comprising:
a memory comprising instructions [e.g., as would have been obviously understood (in light of the specification e.g., at column 9, lines 56ff and column 23, lines 58ff) to be encompassed by the “hardware processor” of claims 1, 9, 17, 24, etc. for allowing the hardware processor to perform in the manner claimed]; and
a hardware processor [e.g., claims 1, 9, 17, and 24] coupled to the memory and configured to execute the instructions, wherein the instructions cause the hardware processor to:
receive a ride request from a car scheduling server [e.g., claims 1, 9, 17, and 24], wherein the car scheduling server determines the self-driving car to receive the ride request according to:
determining, according to the ride request and driving information of a plurality of self-driving cars within a management range, t one or more first candidate cars from the self-driving cars, wherein the self-driving cars comprise the self-driving car [e.g., claims 1, 9, 17, and 24];
calculating, according to each of current location information, a current road status information [e.g., claims 1, 9, 17, and 24], and a planned route information of each of the first candidate cars of the self-driving cars [e.g., claims 1, 9, 17, and 24], a first time required by each of the first candidate cars to arrive at a ride destination [e.g., claims 1, 9, 17, and 24], and
determining the self-driving car as a final candidate car from the one or more first candidate cars according to the first time required by each of the first candidate cars [e.g., claims 1, 9, 17, and 24], wherein the self-driving car at least meets an expected destination arrival time [e.g., claims 1, 9, 17, and 24], and wherein the ride request comprises a ride starting location [e.g., claims 1, 9, 17, and 24], a ride destination [e.g., claims 1, 9, 17, and 24], an expected destination arrival time [e.g., claims 1, 9, 17, and 24], and passenger information [e.g., claims 3, 4, 11, 12, 19, 20, 26, and 27];
determine whether another ride request that conflicts with the ride request exists in a driving task list [e.g., claims 1, 9, 17, and 24];
determine an execution order of the ride request according to the expected destination arrival time of the ride request when the other ride request that conflicts with the ride request does not exist in the driving task list [e.g., claims 1, 9, 17, and 24];
add the ride request to the driving task list according to the execution order of the ride request [e.g., claims 1, 9, 17, and 24]; and
execute [e.g., claims 19, 20, 26, and 27, “during execution of any ride request”] the ride request in sequence according to the execution orders of at least one ride request in the driving task list [e.g., claims 1, 9, 17, and 24];
per (current) claim 9, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to set an execution status for the ride request, wherein the driving task list comprises an execution status that corresponds to the at least one ride request in the driving task list [e.g., claims 18 and 25];
per (current) claim 10, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to perform, during execution of any ride request from the driving task list, precise matching and positioning on a current location of a sender of the ride request upon arrival at a ride starting location according to a passenger nearby typical road identifier comprised in the ride request such that the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to car identifier information of the self-driving car, wherein the ride starting location corresponds to the ride request [e.g., claims 19 and 26];
per (current) claim 11, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to confirm, during execution of any ride request from the driving task list, a sender of the ride request upon arrival at a ride starting location that corresponds to the ride request according to a passenger feature identifier comprised in the ride request such that the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to received car identifier information of the self-driving car [e.g., claims 4, 12, 19, 20, 26, and 27];
per (current) claim 12, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to:
detect that a passenger performs a destination change operation on a user interface [e.g., claims 21 and 28]; and
update the driving task list according to a changed destination after detecting that the passenger performs the destination change operation on the user interface [e.g., claims 21 and 28];
per (current) claim 13, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to:
detect an occurrence of a traffic jam or a traffic accident on a current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
perform a ride request scheduling negotiation with the car scheduling server to obtain a scheduling negotiation result when detecting the occurrence of the traffic jam or the traffic accident on the current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
update the driving task list according to the scheduling negotiation result [e.g., claims 22, 23, 29, and 30]; and
transfer at least one subsequent ride request to another self-driving car after updating the driving task list [e.g., claims 22, 23, 29, and 30];
per (current) claim 14, depending from claim 8, wherein the instructions further cause the hardware processor to be configured to:
detect whether a traffic jam or a traffic accident occurs a current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
perform a ride request scheduling negotiation with another self-driving car with which communication is established to obtain a scheduling negotiation result when the traffic jam or the traffic accident occurs on the current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
update the driving task list according to the scheduling negotiation result [e.g., claims 22, 23, 29, and 30]; and
transfer at least one subsequent ride request to the another self-driving car after the update [e.g., claims 22, 23, 29, and 30];
per (current) claim 15, a non-transitory computer readable storage medium comprising instructions [e.g., as would have been obviously understood (in light of the specification e.g., at column 9, lines 56ff and column 23, lines 58ff) to be encompassed by the “hardware processor” of claims 1, 9, 17, 24, etc. for allowing the hardware processor to perform in the manner claimed] that when executed by a processor [e.g., claims 1, 9, 17, and 24] on a self-driving car cause the processor to:
receive a ride request from a car scheduling server [e.g., claims 1, 9, 17, and 24], wherein the car scheduling server determines the self-driving car to receive the ride request according to:
determining, according to the ride request and driving information of a plurality of self-driving cars within a management range, t one or more first candidate cars from the self-driving cars, wherein the self-driving cars comprise the self-driving car [e.g., claims 1, 9, 17, and 24];
calculating, according to each of current location information, a current road status information, and a planned route information of each of the first candidate cars of the self-driving cars, a first time required by each of the first candidate cars to arrive at a ride destination [e.g., claims 1, 9, 17, and 24], and
determining the self-driving car as a final candidate car from the one or more first candidate cars according to the first time required by each of the first candidate cars [e.g., claims 1, 9, 17, and 24], wherein the self-driving car at least meets an expected destination arrival time, and wherein the ride request comprises a ride starting location [e.g., claims 1, 9, 17, and 24], a ride destination [e.g., claims 1, 9, 17, and 24], an expected destination arrival time [e.g., claims 1, 9, 17, and 24], and passenger information [e.g., claims 3, 4, 11, 12, 19, 20, 26, and 27];
determine whether another ride request that conflicts with the ride request exists in a driving task list [e.g., claims 1, 9, 17, and 24];
determine an execution order of the ride request according to the expected destination arrival time of the ride request when the other ride request that conflicts with the ride request does not exist in the driving task list [e.g., claims 1, 9, 17, and 24];
add the ride request to the driving task list according to the execution order of the ride request [e.g., claims 1, 9, 17, and 24]; and
execute [e.g., claims 19, 20, 26, and 27, “during execution of any ride request”] the ride request in sequence according to the execution orders of at least one ride request in the driving task list [e.g., claims 1, 9, 17, and 24];
per (current) claim 16, depending from claim 15, wherein the instructions further cause the processor to be configured to set an execution status for the ride request, wherein the driving task list comprises an execution status that corresponds to the at least one ride request [e.g., claims 18 and 25];
per (current) claim 17, depending from claim 15, wherein the instructions further cause the processor to be configured to perform, during execution of any ride request from the driving task list, precise matching and positioning on a current location of a sender of the ride request upon arrival at a ride starting location according to a passenger nearby typical road identifier comprised in the ride request such that, the self-driving car that arrives at the ride starting location drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to car identifier information of the self-driving car, wherein the ride starting location corresponds to the ride request [e.g., claims 19 and 26];
per (current) claim 18, depending from claim 15, wherein the instructions further cause the processor to be configured to confirm, during execution of any ride request from the driving task list, a sender of the ride request upon arrival at a ride starting location that corresponds to the ride request according to a passenger feature identifier comprised in the ride request such that the self-driving car drives away from the ride starting location after the sender of the ride request confirms the self-driving car according to received car identifier information of the self-driving car [e.g., claims 4, 12, 19, 20, 26, and 27];
per (current) claim 19, depending from claim 15, wherein the instructions further cause the processor to be configured to:
detect that a passenger performs a destination change operation on a user interface [e.g., claims 21 and 28]; and
update the driving task list according to a changed destination after detecting that the passenger performs the destination change operation on the user interface [e.g., claims 21 and 28];
per (current) claim 20, depending from claim 15, wherein the instructions further cause the processor to be configured to:
detect an occurrence of a traffic jam or a traffic accident on a current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
perform a ride request scheduling negotiation with the car scheduling server to obtain a scheduling negotiation result when detecting the occurrence of the traffic jam or the traffic accident on the current driving route of the self-driving car [e.g., claims 22, 23, 29, and 30];
update the driving task list according to the scheduling negotiation result [e.g., claims 22, 23, 29, and 30]; and
transfer at least one subsequent ride request to another self-driving car after updating the driving task list [e.g., claims 22, 23, 29, and 30];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Kamata et al. (Japan, 2012-48563; machine translation attached) reveals an automatic operation control system for an automatic driving vehicle (ADV) having actuators 8 for controlling engine, braking, steering, etc. of the vehicle, wherein the ADV is provided with an ECU 2 that includes a schedule storing unit 7 for multiple users (e.g., 7a, 7b, for users A and B) which stores (e.g., as the vehicle’s schedule) the (starting) time, (starting) location, destination, etc. (FIG. 2) of plural trips, and optionally also includes a schedule priority setting unit 24 (FIG. 7).  When a user enters the vehicle, as shown in FIG. 3, a user detection unit 23 identifies the user (S1), the schedule storage unit 7 acquires the user’s schedule information (S3, YES), the destination setting unit 21 collates the current time with the schedule information, estimates the planned destination (from around the current time, in the schedule) as the destination for autonomous driving (S5), and the automatic driving vehicle performs automatic driving (S6) so that the vehicle arrives at the destination (S8).  When the vehicle arrives at the destination, as shown in FIG. 4, and the user has disembarked from the vehicle (S12), the current time is again collated with the schedule information, and the vehicle is either utilized by a user (S17) from the current location (A) or moved to be utilized to the location specified in the schedule storage unit 7 (S18), so that the vehicle proceeds (and then stands, i.e., waits) to the place where the autonomous vehicle is to be used next (S19).  When plural users use the ADV, the schedule priority setting unit may set a priority for each schedule entry according to a predetermined rule (the earlier the priority is set, the higher the priority is), it may set high priority for users who are elderly, children, and women, etc. (e.g., paragraph [0059]).  When, in the schedule, it is determined that scheduled times of use (for different users) are duplicated, that is, overlapped (S45, YES in FIG. 8), the destination setting unit 21 sets the destination based on the schedule entry with the highest priority (paragraph [0063]) and the vehicle is controlled to stand by at the next scheduled use place (S46).  (The destination setting unit 21 may execute the schedule information having low priority after the schedule information having highest priority, or it may cancel the schedule information having low priority while notifying the user; e.g., paragraphs [0065], [0068], etc.)  On the other hand, when the scheduled use times do not overlap (S45, NO), the schedule of the earliest scheduled use time among the schedule information for using the autonomous vehicle after the current time is used by the destination setting unit 21 for setting the destination for automatic operation (e.g., paragraph [0064]).
Ibanez-Guzman et al. (2014/0358353) allows users to book autonomous vehicles for usage, wherein upon a vehicle being booked by a user, the “autonomous vehicle 4 receives through a wireless transmission the definition of a mission plan which contains a mission start date and address, the status of the predefined trajectories, and an identification of the envisaged user.”
Morimura et al. (Japan, 2008-117076) reveals in FIG. 3 the reservation schedules for two shared cars (α and β).
Muenier et al. (2002/0186144) reveals an automated vehicle rental system in which approved vehicle reservations are communicated to respective vehicle OBUs (on-board units) by a central reservations, management and location system (CRMLS).  See e.g., paragraph [0250].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See http://ptoweb.uspto.gov/patents/fitf/documents/non-fitf-aia-topics-20130516.pdf#search=Priority%20Document%20Exchange at pages 16, 17 (“An electronic copy retrieved via PDX satisfies the certified copy requirement.”)
        2 Perhaps, for claim 1, like a process-by-process [sic] claim.
        3 See https://www.uspto.gov/sites/default/files/documents/claim_interpretation_2019.pptx and the answer to question 5 (Q5a) at page 42.
        4 E.g., perhaps for interaction with the car processor.
        5 See MPEP 2173.02, I., indicating, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        6 Here, apparently meaning a sequence of successive things, and e.g., not a command (e.g., see Table 1, with the three requests being identified with order indicators “1”, “2”, “3”, so that the self-driving car proceeds to the locations “a”, “b”, “c”, “d”, “e”, and “f” in sequence.)
        7 Single per the beginning of the clause, and single being permitted by the “at least one” language at the end of the clause.
        8 execute (ˈɛksɪˌkjuːt) vb (tr)
        1. (Law) to put (a condemned person) to death; inflict capital punishment upon
        2. to carry out; complete; perform; do: to execute an order.
        3. to perform; accomplish; effect: to execute a pirouette.
        . . .
        [From:  Collins English Dictionary – Complete and Unabridged, 12th Edition 2014 © HarperCollins Publishers 1991, 1994, 1998, 2000, 2003, 2006, 2007, 2009, 2011, 2014.  Retrieved 6 March 2021.]
        9 Here, the examiner merely notes that i) the protections of 35 U.S.C. 121 are afforded to “divisional” applications only, and ii) the requirement for restriction in 15/343,603 was withdrawn on 31 October 2018.  See e.g., paragraphs 1 to 3 in the Office action of that date in the file wrapper of 15/343,603 for further details.